DETAILED ACTION
This Second Non-Final Office Action is in response Applicant communication filed on 5/31/2022. In Applicant’s amendment, claims 1, 4, 6, 8-9, 15, 17-18 and 20 were amended. Claims 3, 5, and 16 are canceled. Claims 1-2, 4, 6-15 and 17-20 are currently pending and have been rejected as follows. IDS filed 5/19/2022 has been considered.
Response to Amendments
Rejections under 35 USC 101 are maintained. Upon further search and consideration, new prior art rejections under 35 USC 103 are issued.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant asserts on p. 12 that claim 1 does not recite commercial activities or interactions because claim 1 recites a data processing method using an image processing technique to capture images and detect targets in the images, which is allegedly a data processing procedure but not a commercial interaction. Examiner respectfully disagrees. Applicant’s amended claim 1 recites
	acquiring messages sent by a front-end server within a predetermined period of time, wherein the front-end server performs image identification on captured images to determine target persons visited within a preset time range, and the messages contain time information and location information on each of the target persons; 
	determining a total stay time for each of a plurality of vehicle models based on the time information and the location information on each of the target persons; 
	determining a popularity ranking result for the plurality of vehicle models based on the total stay time for each of the plurality of vehicle models; and 
	sending the popularity ranking result for the plurality of vehicle models to a terminal; 
	wherein determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons comprises: 
	based on location information on a target person which is in the captured images and location information on one or more vehicle model areas which are preset for each of the plurality of vehicle models, determining a vehicle model area where the target person stays; 
	based on a capturing timing of each of the captured images and the vehicles model areas where the target person in the captured images stays, determining a stay time of the target person for each of the plurality of vehicle models; and 2Attorney Docket No.: 72VL-325968 
	in response to that a time difference between adjacent appearances of a target person is greater than a preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time of the target person for the corresponding vehicle model area.
The amended claim language does not provide any technical detail as to how the front-end server performs image identifications on captured images to determine target persons visited within a preset time range. Instead, the amended claims add result-based functional language for analyzing images to determine a popularity ranking result for a plurality of vehicle models, which is a commercial interaction.
Applicant asserts on p. 12 that claim is eligible under Step 2A, Prong Two because claim 1 integrates any abstract idea into a practical application such as an application of data communications between a front-end server and a back-end server, for identifying target objects or persons in the images, and further for determining a total stay time of a particular vehicle model associated to a target person, such as to apply the data processing technologies in a meaningful way for associating the interest of a target person to particular target objects. Examiner respectfully disagrees. Amended claim 1 does not provide any technical detail as to how the front-end server performs image identifications on captured images to determine target persons visited within a preset time range. The amended claim language merely includes the recitation of a front-end server sending data to a back-end server regarding image analysis without the technical detail as to how the image identification is performed.
Applicant asserts that claim 1 is eligible because the cited references do not disclose all features recited in amended claim 1. Examiner respectfully disagrees. Patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101 (see MPEP 2106.05.I.).
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Liu reference.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-15 and 17-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1-2, 4, 6-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-2, 4, 6-14 and 19-20 are directed toward the statutory category of a process (reciting a “method”). Claims 15 and 17 are directed toward the statutory category of a machine (reciting an “apparatus”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 15 are directed to an abstract idea by reciting acquiring messages sent by … within a predetermined period of time, wherein the … performs image identification on captured images to determine target persons visited within a preset time range, and the messages contain time information and location information on each of the target persons; 
	determining a total stay time for each of a plurality of vehicle models based on the time information and the location information on each of the target persons; 
	determining a popularity ranking result for the plurality of vehicle models based on the total stay time for each of the plurality of vehicle models; and 
	sending the popularity ranking result for the plurality of vehicle models to a terminal; 
	wherein determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons comprises: 
	based on location information on a target person which is in the captured images and location information on one or more vehicle model areas which are preset for each of the plurality of vehicle models, determining a vehicle model area where the target person stays; 
	based on a capturing timing of each of the captured images and the vehicles model areas where the target person in the captured images stays, determining a stay time of the target person for each of the plurality of vehicle models; and  
	in response to that a time difference between adjacent appearances of a target person is greater than a preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time of the target person for the corresponding vehicle model area. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions (including advertising, marketing or sales activities or behaviors or business relations). The claims determine a popularity ranking of vehicle models based on stay time for a plurality of target persons and share the popularity ranking results which is a commercial interaction (example Claim 1).
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a back-end server, front-end server, terminal, memory, processor, non-transitory computer readable storage medium storing a computer program) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2, 4, 6-8, 10-14 and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 11-15 and 19-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Deng, US Publication No. 20180308114 A1, hereinafter Deng, in view of
Rachi, US Publication No. 2020/0320552 A1, hereinafter Rachi, in view of
Chand et al, US Publication No. 20050256755 A1, hereinafter Chand, in further view of
Liu, EP 3 855 343 A1, hereinafter  Liu. As per

Claims 1, 15
Deng teaches
A data processing method, being applicable to a back-end server, comprising: /
A data processing apparatus comprising: a memory, a processor and a computer program stored on the memory and executable by the processor, when the program is executed by the processor, the processor performs the following operations: (Deng [0064])
acquiring messages sent by a front-end server within a predetermined period of time, wherein the front-end server performs image identification on captured images to determine target persons visited within a preset time range, and the messages contain time information and […] on each of the target persons; (Deng [0064] “a recognition module of a server acquires the user's facial video images captured by the camera, extracts a feature vector of the user's facial emotion and expression change during viewing and contacting each product, calculates a viewing duration, compares the above-mentioned data information to a recognition model and calculates a recommendation degree result of each product corresponding to the user”)
determining a total stay time for each of a plurality of […] based on the time information and the […] on each of the target persons; (Deng [0047] “The camera: facial video images during a user viewing each product are acquired through the camera;” [0052] “acquiring facial recognition information about a human and a product viewing duration;” [0055] “This step is used to judge whether a user likes a product from the time dimension; the time can be a fixed numeric value, which indicates that the user is interested in the product when greater than a pre-set time, and indicates that the user is not interested in the product when smaller than the pre-set time”) 
determining a popularity ranking result for the plurality of vehicle models based on the total stay time for each of the plurality of vehicle models; (Deng [0035] “a result judgement module for determining a belonging recommendation degree interval according to the comparison result, so as to obtain recommendation degree data for the user;” [0056] “determining a belonging recommendation degree interval according to the comparison result and the product viewing duration, so as to obtain recommendation degree data for the user.”)
and sending the popularity ranking result for the plurality of vehicle models to a terminal.  (Deng [0061] “statistical analysis can be made to the recognized recommendation degree result data, and a visual analysis report is formed from the data. The account of each personnel corresponds to respective statistical recommendation degree result data which is stored in correspondence to user accounts …. An administrator logs in and checks statistical recommendation degree result data of each personnel and an overall recommendation degree analysis report through a data management background, bringing more convenience”) 
[…];
[…];
[…].
Deng does not explicitly teach, Rachi however in the analogous art of customer analysis teaches
[…] location information […]; (Rachi [0014] “extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region”)
[…] location information […]; (Rachi [0014] “extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region”)
wherein determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons comprises: based on location information on a target person which is in the captured images and location information on one or more […] areas which are preset for each of the plurality of […], determining a […] area where the target person stays; (Rachi [0014] “extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region”)
based on a capturing timing of each of the captured images and the […] areas where the target person in the captured images stays, determining a stay time of the target person for each of the plurality of […]; and 2Attorney Docket No.: 72VL-325968(Rachi [0026] “detecting, based on the movement record, a stay location at which the person in the shop has stayed for a predetermined stay period or longer;” [0087] “The stay location is a location at which a person in the shop has stayed for a stay period or longer. The stay period is a period appropriately determined in advance, and for example, a minimum period or average period in which a customer stops by at a product shelf to purchase a product may be set as the stay period.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking to include determining locations of products and the stay time of a person in view of Rachi in an effort to identify sales opportunity loss for a product (see Rachi ¶ [0031] & MPEP 2143G).
Deng / Rachi do not explicitly teach, Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] vehicle models; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […]; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] vehicle model […] vehicle models […] vehicle model […]; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicles model […] vehicle models; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […]. (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking and Rachi’s product viewing location to include vehicle models in view of Chand in an effort to provide easy to use marketing information (see Chand ¶ [0093] & MPEP 2143G).
Deng / Rachi / Chand do not explicitly teach, Liu however in the analogous art of customer analysis teaches
in response to that a time difference between adjacent appearances of a target person is greater than a preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time of the target person for the corresponding […] area. (Liu [0092] “an aggregation statistics module, configured to determine the minimum time point and the maximum time point corresponding to the ID of the customer in each preset time period; and a threshold judgment module, configured to judge whether a difference between the minimum time point in a later preset time period and the maximum time point in an earlier preset time period of two adjacent preset time periods, among the preset time periods to which the time periods during which the customer is photographed are mapped, is not greater than the staying duration threshold”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location, and Chand’s vehicle models to include excluding stay time that does not meet a preset staying threshold in view of Liu in an effort to achieve accurate analysis of customer visit information (see Liu ¶ [0028] & MPEP 2143G).
Claim 2 
Deng teaches
for each of the target persons, determining an interested vehicle model based on stay time information on the target person for the plurality of vehicle models.  (Deng [0047] “The camera: facial video images during a user viewing each product are acquired through the camera;” [0052] “acquiring facial recognition information about a human and a product viewing duration;” [0055] “This step is used to judge whether a user likes a product from the time dimension”) 
Deng / Rachi / Liu do not explicitly teach, Chand however in the analogous art of customer analysis teaches
[…] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location to include vehicle models and Liu’s stay time period threshold in view of Chand in an effort to provide easy to use marketing information (see Chand ¶ [0093] & MPEP 2143G).
Claim 4
Deng / Rachi do not explicitly teach, Chand however in the analogous art of customer analysis teaches
[…] vehicle model […] vehicle model […] vehicle model […] vehicle model […]. (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking and Rachi’s product viewing location to include vehicle models in view of Chand in an effort to provide easy to use marketing information (see Chand ¶ [0093] & MPEP 2143G).
Deng / Rachi / Chand do not explicitly teach, Liu however in the analogous art of customer analysis teaches
wherein determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons comprises: in response to that adjacent appearances of a target person correspond to a same […] area and a time difference between the adjacent appearances of the target person correspond to the same […] area is less than or equal to the preset time threshold, counting the time difference between the adjacent appearances of the target person correspond to the same […] area into the stay time of the target person for the corresponding […] area. (Liu [0092] “an aggregation statistics module, configured to determine the minimum time point and the maximum time point corresponding to the ID of the customer in each preset time period; and a threshold judgment module, configured to judge whether a difference between the minimum time point in a later preset time period and the maximum time point in an earlier preset time period of two adjacent preset time periods, among the preset time periods to which the time periods during which the customer is photographed are mapped, is not greater than the staying duration threshold”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location, and Chand’s vehicle models to include the time between adjacent appearances that are within a threshold stay time in view of Liu in an effort to achieve accurate analysis of customer visit information (see Liu ¶ [0028] & MPEP 2143G).
Claim 9
Deng does not explicitly teach
A data processing method, being applicable to a terminal, comprising: 
receiving a popularity ranking result for a plurality of […] from a server; (Deng [0061] “statistical analysis can be made to the recognized recommendation degree result data, and a visual analysis report is formed from the data. The account of each personnel corresponds to respective statistical recommendation degree result data which is stored in correspondence to user accounts …. An administrator logs in and checks statistical recommendation degree result data of each personnel and an overall recommendation degree analysis report through a data management background, bringing more convenience”)
and displaying the popularity ranking result for the plurality of […]; (Deng [0061] “statistical analysis can be made to the recognized recommendation degree result data, and a visual analysis report is formed from the data. The account of each personnel corresponds to respective statistical recommendation degree result data which is stored in correspondence to user accounts …. An administrator logs in and checks statistical recommendation degree result data of each personnel and an overall recommendation degree analysis report through a data management background, bringing more convenience”) 
wherein, a popularity of each of the […] is obtained by the server based on a total stay time for each of the plurality of […] within a preset time range.  (Deng [0035] “a result judgement module for determining a belonging recommendation degree interval according to the comparison result, so as to obtain recommendation degree data for the user;” [0056] “determining a belonging recommendation degree interval according to the comparison result and the product viewing duration, so as to obtain recommendation degree data for the user.”)
[…]; 
[…]; 
[…].
Deng does not explicitly teach, Rachi however in the analogous art of customer analysis teaches
[…] location information […]; (Rachi [0014] “extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region”)
[…] location information […]; (Rachi [0014] “extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region”)
wherein the total stay time for each of the plurality of […] within the preset time range is determined by: based on location information on a target person which is in captured images and location information on one or more […] areas which are preset for each of the plurality of […], determining a […] area where the target person stays; (Rachi [0014] “extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region”)
based on a capturing timing of each of the captured images and the […] areas where the target person in the captured images stays, determining a stay time of the target person for each of the plurality of […]; and 2Attorney Docket No.: 72VL-325968(Rachi [0026] “detecting, based on the movement record, a stay location at which the person in the shop has stayed for a predetermined stay period or longer;” [0087] “The stay location is a location at which a person in the shop has stayed for a stay period or longer. The stay period is a period appropriately determined in advance, and for example, a minimum period or average period in which a customer stops by at a product shelf to purchase a product may be set as the stay period.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking to include determining locations of products and the stay time of a person in view of Rachi in an effort to identify sales opportunity loss for a product (see Rachi ¶ [0031] & MPEP 2143G).
Deng / Rachi do not explicitly teach, Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle models […] vehicle models […] vehicle models […]; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […] vehicle models […] vehicle model […]; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicles model […] vehicle models; (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […]. (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking and Rachi’s product viewing location to include vehicle models in view of Chand in an effort to provide easy to use marketing information (see Chand ¶ [0093] & MPEP 2143G).
Deng / Rachi / Chand do not explicitly teach, Liu however in the analogous art of customer analysis teaches
in response to that a time difference between adjacent appearances of a target person is greater than a preset time threshold, determining not to count the time difference between the adjacent appearances into the stay time of the target person for the corresponding […] area. (Liu [0092] “an aggregation statistics module, configured to determine the minimum time point and the maximum time point corresponding to the ID of the customer in each preset time period; and a threshold judgment module, configured to judge whether a difference between the minimum time point in a later preset time period and the maximum time point in an earlier preset time period of two adjacent preset time periods, among the preset time periods to which the time periods during which the customer is photographed are mapped, is not greater than the staying duration threshold”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location, and Chand’s vehicle models to include excluding stay time that does not meet a preset staying threshold in view of Liu in an effort to achieve accurate analysis of customer visit information (see Liu ¶ [0028] & MPEP 2143G).
Claim 11
Deng / Rachi / Liu do not explicitly teach, Chand however in the analogous art of customer analysis teaches
further comprising: receiving a second query condition which at least comprises an identification of a first target person; (Chand [0006] “obtaining demographic information concerning the multiplicity of monitored users.”)
and sending the second query condition to the server to determine, by the server, an interested vehicle model of the first target person according to the second query condition.  (Chand [0006] “correlating demographic information with identified indications of interest in specific automobile models, and receiving a user request for market information about at least one automobile model identified by a user making the request.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location and Liu’s stay time period threshold to include interested vehicle models in view of Chand in an effort to provide easy to use marketing information (see Chand ¶ [0093] & MPEP 2143G).
Claim 12
Deng / Rachi / Liu do not explicitly teach, Chand however in the analogous art of customer analysis teaches
wherein the identification comprises one of the following: an ID card number, a mobile phone number, and a WeChat ID. (Chand [0045] “the unique user identifier is saved as being interested in the Ford Explorer 4 door”)
The rationales to modify/combine the teachings of Deng / Rachi / Liu with/and the teachings of Chand are presented in the examining of claim 11 and incorporated herein.
Claim 13
Deng teaches
wherein the identification comprises an image containing a facial feature or a body feature of the first target person.  (Deng [0010] “acquiring facial recognition information about a human”)
Claim 14
Deng / Rachi / Liu do not explicitly teach, Chand however in the analogous art of customer analysis teaches
further comprising: receiving the interested vehicle model of the first target person from the server; (Chand [0078] “for each identified user in the auto interest data for a given auto model, his/her past sessions data are retrieved”)
and displaying the interested vehicle model of the first target person. (Chand [0087] “Once the subscriber is satisfied with the parameters, the subscriber submits these parameters to access a customized report. At the block 516, the master auto insight report for the time frame specified is accessed. The customized auto insight report provided to the subscriber is a subset of the master report, those portions that pertain to the primary, second, and third vehicles selected”(
The rationales to modify/combine the teachings of Deng / Rachi / Liu with/and the teachings of Chand are presented in the examining of claim 11 and incorporated herein.
Claim 19
Deng / Chand / Liu do not explicitly teach, Rachi however in the analogous art of customer analysis teaches
A non-transitory computer readable storage medium storing a computer program, when the computer program is executed by a processor, the processor implements the data processing method of claim 1. (Rachi [0060]-[0062])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Chand’s vehicle model and Liu’s stay time period threshold to include a non transitory storage medium, processor and incrustations in view of Rachi in an effort to identify sales opportunity loss for a product (see Rachi ¶ [0031] & MPEP 2143G).
Claim 20
Deng / Chand / Liu do not explicitly teach, Rachi however in the analogous art of customer analysis teaches
A non-transitory computer readable storage medium storing a computer program comprising computer readable codes, wherein when the computer readable codes are run in an electronic device, a processor in the electronic device implements the data processing method of claim 1.  (Rachi [0060]-[0062])
The rationales to modify/combine the teachings of Deng / Chand / Liu with/and the teachings of Rachi are presented in the examining of claim 19 and incorporated herein.

Claims 6-8, 10 and 17-18 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Deng in view of Rachi in view of Chand in further view of Liu and in further view of
Takemoto et al, US Publication No. 2019/0102612 A1, hereinafter Takemoto. As per,

Claims 6, 17
Deng / Rachi / Liu do not explicitly teach
wherein determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons comprises: for each of a plurality of vehicle model areas corresponding to the plurality of vehicle models, configuring an independent accumulator for the vehicle model area; 
accumulating, at a preset time period and by the accumulator, a stay time of target persons appeared in the vehicle model area, so as to obtain an accumulated stay time of the vehicle model area in the preset time period; 
and obtaining a total stay time for the vehicle model area by summing up the accumulated stay time of the vehicle model area in at least one the preset time period within the preset time range.  
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] vehicle model […] vehicle models […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
[…] vehicle model […] vehicle model […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
The rationales to modify/combine the teachings of Deng / Rachi / Liu with/and the teachings of Chand are presented in the examining of claims 1, 15 and incorporated herein.
Takemoto however in the analogous art of customer analysis teaches
wherein determining the total stay time for each of the plurality of […] based on the time information and the location information on each of the target persons comprises: for each of a plurality of […] areas corresponding to the plurality of […], configuring an independent accumulator for the […] area; (Takemoto fig. 7; [0110] “Display condition designator 71 is used to designate a date and time, a store, and a department which are targets of pieces of information to be displayed on store/ department information display unit 72 and map display unit 73”)
accumulating, at a preset time period and by the accumulator, a stay time of target persons appeared in the […] area, so as to obtain an accumulated stay time of the […] area in the preset time period; (Takemoto fig. 7 noting the time periods and the stay time per area of a store)
and obtaining a total stay time for the […] area by summing up the accumulated stay time of the […] area in at least one the preset time period within the preset time range.  (Takemoto fig. 10; [0148] “Display condition designator 71 is used to designate a date and time, a store, and a department which are targets of pieces of information to be displayed on store/department information display unit 72 and map display unit 73”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location, Chand’s vehicle model information and Liu’s stay time period threshold to include determining locations of products and the stay time of a person in view of Takemoto in an effort to analyze relevant activities in facility areas (see Takemoto ¶ [0198] & MPEP 2143G).
Claim 7
Deng / Rachi / Chand / Liu do not explicitly teach
in response to that the preset time period is expired, resetting the accumulator.  
Takemoto however in the analogous art of customer analysis teaches
in response to that the preset time period is expired, resetting the accumulator.  (Takemoto fig. 8; [0131] “In a case where right arrow button 116b is operated, display time is changed into time (for example, after 15 minutes) of immediately after timing. Meanwhile, the time sending interval may correspond to camera image acquisition timing (for example, 15-minute interval).”)
The rationales to modify/combine the teachings of Deng / Rachi / Chand / Liu with/and the teachings of Takemoto are presented in the examining of claim 6 and incorporated herein.
Claims 8, 18
Deng / Rachi / Liu do not explicitly teach
receiving, from the terminal, a first query condition which at least comprises the preset time range; 
and wherein determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons comprises: 2619BP1467-PCT-USPCT2015589US72VL-325968in response to the first query condition, determining the total stay time for each of the plurality of vehicle models based on the time information and the location information on each of the target persons.  
Chand however in the analogous art of customer analysis teaches
[…] vehicle models […] vehicle models […] (Chand [0085] “The subscriber specifies a time frame and the vehicles of interest”)
The rationales to modify/combine the teachings of Deng / Rachi / Liu with/and the teachings of Chand are presented in the examining of claim 1 and incorporated herein.
Takemoto however in the analogous art of customer analysis teaches
receiving, from the terminal, a first query condition which at least comprises the preset time range; (Takemoto [0133] “Observation period designator 113 is used for the user to designate the activity information observation period. In the embodiment, an initial value of the observation period (for example, 1 hour) is set. However, it is possible for the user to set the observation period to arbitrary time by observation period designator 113”)
and wherein determining the total stay time for each of the plurality of […] based on the time information and the location information on each of the target persons comprises: 2619BP1467-PCT-USPCT2015589US72VL-325968in response to the first query condition, determining the total stay time for each of the plurality of […] based on the time information and the location information on each of the target persons. (Takemoto figs. 9-14; [0137] “Subsequently, the relevant information display screen, which is generated in server device 2 and is displayed on user terminal device 3, will be described. The relevant information display screen, which is illustrated in FIG. 9 to FIG. 14, provides information, such as a customer activity state and a merchandise exhibition state relevant to the target area that attracts user's attention, to the user, the information being relevant to designated digest image 62 of the target area.”)
The rationales to modify/combine the teachings of Deng / Rachi / Chand / Liu with/and the teachings of Takemoto are presented in the examining of claims 6, 17 and incorporated herein.
Claim 10
Deng / Rachi / Chand / Liu do not explicitly teach
further comprising: receiving a first query condition which at least comprises the preset time range; 
and sending the first query condition to the server.  
Takemoto however in the analogous art of customer analysis teaches
further comprising: receiving a first query condition which at least comprises the preset time range; (Takemoto [0133] “Observation period designator 113 is used for the user to designate the activity information observation period. In the embodiment, an initial value of the observation period (for example, 1 hour) is set. However, it is possible for the user to set the observation period to arbitrary time by observation period designator 113”)
and sending the first query condition to the server. (Takemoto fig. 1; figs. 9-14; [0137] “Subsequently, the relevant information display screen, which is generated in server device 2 and is displayed on user terminal device 3, will be described. The relevant information display screen, which is illustrated in FIG. 9 to FIG. 14, provides information, such as a customer activity state and a merchandise exhibition state relevant to the target area that attracts user's attention, to the user, the information being relevant to designated digest image 62 of the target area.”)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Deng’s product popularity ranking, Rachi’s product viewing location, Chand’s vehicle model information and Liu’s stay time period threshold to include querying time ranges in view of Takemoto in an effort to analyze relevant activities in facility areas (see Takemoto ¶ [0198] & MPEP 2143G).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0025412 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624